—Determination of the respondents, dated November 18, 1991, which found the petitioners guilty of violating certain State insurance laws, and ordering that all the petitioners’ current licenses be revoked and pending applications be denied, unanimously confirmed, the petition denied and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by an order of the Supreme Court, New York County [Martin Stecher, J.], entered February 21, 1992), dismissed, without costs.
The determination was supported by substantial evidence and the penalty imposed on petitioners was not excessive. Petitioners were found guilty of a series of serious violations of the Insurance Law. Among other things, the evidence showed that they conducted business under a fictitious entity, solicited business on behalf of unlicensed insurers, commingled funds and failed to exercise their fiduciary responsibilities to policyholders. Thus, the determination was warranted, and the penalty does not shock our sense of fairness. (Matter of Pell v Board of Educ., 34 NY2d 222.) Concur — Sullivan, J. P., Milonas, Kassal and Rubin, JJ.